IN THE SUPREME COURT OF TEXAS

                                 No. 04-0101


                              consolidated with


                                 No. 04-0102


                              consolidated with


                                 No. 04-0126

                     IN RE  PETERSON CONSTRUCTION, INC.

                              consolidated with

                         Peterson Constrction, Inc.
                                     v.
                         sungate development, l.l.c.

                              consolidated with

                         in re  cervis plumbing inc.

         On Petitions for Writ of Mandamus and petitions for review

ORDERED:

      1.    Relators'/petitioners' second emergency motion for  stay,  filed
July 13, 2004, is granted.  All underlying proceedings, in Cause No. C-1895-
02-G, styled Sungate Developement,  L.L.C.  v.  Cervis  Plumbing,  Inc.  and
Peterson Construction, Inc., in the 370th District Court of Hidalgo  County,
Texas, are stayed pending further order of this Court.

            Done at the City of Austin, this July 25, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk